  

U.S. Gold Corp. 2020 Stock Incentive Plan

 

Section 1. Purpose

 

The purpose of the Plan is to promote the interests of the Company and its
stockholders by aiding the Company in attracting and retaining employees,
officers, consultants, independent contractors and non-employee Directors
capable of assuring the future success of the Company, to provide such persons
with opportunities for stock ownership in the Company and to offer such persons
other incentives to put forth maximum efforts for the success of the Company’s
business.

 

Section 2. Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)       “Affiliate” shall mean: (i) any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company; and (ii) any
entity in which the Company has a significant equity interest.

 

(b)       “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Dividend Equivalent, or Other Stock-Based Award
granted under the Plan.

 

(c)       “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan (including a
document in an electronic medium) executed in accordance with the requirements
of Section 9(b).

 

(d)       “Board” shall mean the Board of Directors of the Company.

 

(e)       “Change in Control” shall mean the consummation of one of the
following events:

 

(A)       any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities;

 

(B)       the consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

(C)       a change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either: (A) are
Directors as of the effective date of the Plan; or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

 

(D)       the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

(f)       “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

 

1

 

 

(g)       “Committee” shall mean the Compensation Committee of the Board or such
other committee designated by the Board to administer the Plan. The Committee
shall be comprised of not less than such number of Directors as shall be
required to permit Awards granted under the Plan to qualify under Rule 16b-3,
and each member of the Committee shall be a “non-employee director” within the
meaning of Rule 16b-3.

 

(h)       “Company” shall mean U.S. Gold Corp., a Nevada corporation, and any
successor corporation.

 

(i)       “Director” shall mean a member of the Board.

 

(j)       “Dividend Equivalent” shall mean any right granted under Section 6(d)
of the Plan.

 

(k)       “Eligible Person” shall mean any employee, officer, non-employee
Director, consultant, independent contractor, or advisor providing services to
the Company or any Affiliate, or any person to whom an offer of employment or
engagement with the Company or any Affiliate is extended.

 

(l)       “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(m)       “Fair Market Value” shall mean, with respect to any property
(including, without limitation, any Shares or other securities), the fair market
value of such property determined by such methods or procedures as shall be
established from time to time by the Committee. Notwithstanding the foregoing,
unless otherwise determined by the Committee, the Fair Market Value of Shares on
a given date for purposes of the Plan shall be the closing sale price of the
Shares as reported on the NASDAQ Capital Market on such date or, if such market
is not open for trading on such date, on the most recent preceding date when
such market is open for trading.

 

(n)       “Incentive Stock Option” shall mean an option granted under Section
6(a) of the Plan that is intended to meet the requirements of Section 422 of the
Code or any successor provision.

 

(o)       “Non-Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

(p)       “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option to purchase shares of the Company.

 

(q)       “Other Stock-Based Award” shall mean any right granted under Section
6(e) of the Plan.

 

(r)       “Participant” shall mean an Eligible Person designated to be granted
an Award under the Plan.

 

(s)       “Plan” shall mean this U.S. Gold Corp. 2020 Stock Incentive Plan, as
amended from time to time.

 

(t)       “Prior Stock Plan” shall mean the U.S. Gold Corp. 2017 Equity
Incentive Plan, as amended from time to time.

 

(u)       “Restricted Stock” shall mean any Share granted under Section 6(c) of
the Plan.

 

(v)       “Restricted Stock Unit” shall mean any unit granted under Section 6(c)
of the Plan evidencing the right to receive a Share (or a cash payment equal to
the Fair Market Value of a Share) at some future date.

 

(w)       “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Exchange Act, or any successor rule or regulation.

 

(x)       “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

 

(y)       “Securities Act” shall mean the Securities Act of 1933, as amended.

 

2

 

 

(z)       “Shares” shall mean shares of common stock, $0.001 par value per
share, of the Company or such other securities or property as may become subject
to Awards pursuant to an adjustment made under Section 4(c) of the Plan.

 

(aa)     “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

 

(bb)    “Stock Appreciation Right” shall mean any right granted under Section
6(b) of the Plan.

 

Section 3. Administration

 

(a)           Power and Authority of the Committee. The Plan shall be
administered by the Committee. Subject to the express provisions of the Plan and
to applicable law, the Committee shall have full power and authority to:

 

(i)       designate Participants;

 

(ii)      determine the type or types of Awards to be granted to each
Participant under the Plan;

 

(iii)        determine the number of Shares to be covered by (or the method by
which payments or other rights are to be calculated in connection with) each
Award;

 

(iv)        determine the terms and conditions of any Award or Award Agreement,
including any terms relating to the forfeiture of any Award and the forfeiture,
recapture or disgorgement of any cash, Shares or other amounts payable with
respect to any Award;

 

(v)        amend the terms and conditions of any Award or Award Agreement,
subject to the limitations under Section 6 and Section 7;

 

(vi)        accelerate the exercisability of any Award or the lapse of any
restrictions relating to any Award, subject to the limitations under Section 6
and Section 7;

 

(vii)        determine whether, to what extent and under what circumstances
Awards may be exercised in cash, Shares, other securities, other Awards or other
property (but excluding promissory notes), or canceled, forfeited or suspended;

 

(viii)        determine whether, to what extent and under what circumstances
amounts payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or the Committee, subject
to the requirements of Section 409A and Section 6;

 

(ix)        interpret and administer the Plan and any instrument or agreement,
including an Award Agreement, relating to the Plan;

 

(x)        establish, amend, suspend or waive such rules and regulations and
appoint such agents as it shall deem appropriate for the proper administration
of the Plan;

 

(xi)        make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan; and

 

(xii)        adopt such modifications, rules, procedures and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or an Affiliate may operate, including,
without limitation, establishing any special rules for Affiliates, Eligible
Persons or Participants located in any particular country, in order to meet the
objectives of the Plan and to ensure the viability of the intended benefits of
Awards granted to Participants located in such non-United States jurisdictions.

 

3

 

 

Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate.

 

(b)       Delegation. The Committee shall have the right, from time to time, to
delegate to one or more officers of the Company the authority of the Committee
to grant and determine the terms and conditions of Awards granted under the
Plan, subject to the requirements of applicable law and such other limitations
as the Committee shall determine. In no event shall any such delegation of
authority be permitted with respect to Awards to any members of the Board or to
any Eligible Person who is subject to Rule 16b-3 under the Exchange Act. The
Committee shall also be permitted to delegate, to any appropriate officer or
employee of the Company, responsibility for performing certain ministerial
functions under the Plan. In the event that the Committee’s authority is
delegated to officers or employees in accordance with the foregoing, all
provisions of the Plan relating to the Committee shall be interpreted in a
manner consistent with the foregoing by treating any such reference as a
reference to such officer or employee for such purpose. Any action undertaken in
accordance with the Committee’s delegation of authority hereunder shall have the
same force and effect as if such action were undertaken directly by the
Committee and shall be deemed for all purposes of the Plan to have been taken by
the Committee.

 

(c)       Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of Rule 16b-3
or applicable corporate law.

 

Section 4. Shares Available for Awards

 

(a)       Shares Available. Subject to adjustment as provided in Section 4(c) of
the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall equal:

 

(i)       3,307,104, plus

 

(ii)       any Shares subject to any outstanding award under the Prior Stock
Plan that, after the effective date of the Plan, are not purchased or are
forfeited or reacquired by the Company, or otherwise not delivered to the
Participant due to termination or cancellation of such award, subject to the
share counting provisions of Section 4(b) below. (On and after stockholder
approval of this Plan, no awards shall be granted under the Prior Stock Plan,
but all outstanding awards previously granted under the Prior Stock Plan shall
remain outstanding and subject to the terms of the Prior Stock Plan.)

 

The aggregate number of Shares that may be issued under all Awards under the
Plan shall be reduced by Shares subject to Awards issued under the Plan in
accordance with the Share counting rules described in Section 4(b) below. When
determining the number of any recycled Shares from the Prior Stock Plan that are
added to the aggregate reserve under paragraph (ii) above, the number of Shares
added shall be determined in accordance with the Share counting rules described
in this Plan (and not the Prior Stock Plan under which the related Share award
was issued).

 

(b)       Counting Shares. Except as set forth below in this Section 4(b), if an
Award entitles the holder thereof to receive or purchase Shares, the number of
Shares covered by such Award or to which such Award relates shall be counted on
the date of grant of such Award against the aggregate number of Shares available
for granting Awards under the Plan.

 

(i)       Shares Added Back to Reserve. Subject to the limitations in Section
4(b)(ii) below, if any Shares covered by an Award or to which an Award relates
are not purchased or are forfeited or are reacquired by the Company, or if an
Award otherwise terminates or is cancelled without delivery of any Shares, then
the number of Shares counted against the aggregate number of Shares available
under the Plan with respect to such Award, to the extent of any such forfeiture,
reacquisition by the Company, termination or cancellation, shall again be
available for granting Awards under the Plan.

 

4

 

 

(ii)       Shares Not Added Back to Reserve. Notwithstanding anything to the
contrary in Section 4(b)(i) above, the following Shares will not again become
available for issuance under the Plan: (A) any Shares which would have been
issued upon any exercise of an Option but for the fact that the exercise price
was paid by a “net exercise” pursuant to Section 6(a)(iii)(B) or any Shares
tendered in payment of the exercise price of an Option; (B) any Shares withheld
by the Company or Shares tendered to satisfy any tax withholding obligation with
respect to an Award; (C) Shares covered by a stock-settled Stock Appreciation
Right issued under the Plan that are not issued in connection with settlement in
Shares upon exercise; or (D) Shares that are repurchased by the Company using
Option exercise proceeds.

 

(iii)       Cash Only Awards. Awards that do not entitle the holder thereof to
receive or purchase Shares shall not be counted against the aggregate number of
Shares available for Awards under the Plan.

 

(iv)       Substitute Awards Relating to Acquired Entities. Shares issued under
Awards granted in substitution for awards previously granted by an entity that
is acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.

 

(c)       Adjustments. In the event that any dividend (other than a regular cash
dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of: (i) the number and type of Shares (or other securities or other
property) that thereafter may be made the subject of Awards; (ii) the number and
type of Shares (or other securities or other property) subject to outstanding
Awards; (iii) the purchase price or exercise price with respect to any Award;
and (iv) the limitations contained in Section 4(d) below; provided, however,
that the number of Shares covered by any Award or to which such Award relates
shall always be rounded down to the nearest whole number. Such adjustment shall
be made by the Committee or the Board, whose determination in that respect shall
be final, binding and conclusive.

 

(d)       Annual Limitations for Awards Granted to Employees, Officers and
Consultants. No Eligible Person who is an employee or officer may be granted any
Award or Awards for more than 500,000 Shares (subject to adjustment as provided
for in Section 4(c) of the Plan), in the aggregate in any calendar year. No
Eligible Person who is a consultant, independent contractor or advisor may be
granted any Award or Awards for more than 250,000 Shares (subject to adjustment
as provided for in Section 4(c) of the Plan), in the aggregate in any calendar
year.

 

(e)       Annual Limitation for Awards Granted to Non-Employee Directors. No
Director who is not also an employee of the Company or an Affiliate may be
granted any Award or Awards denominated in Shares that exceed in the aggregate
$100,000 (such value computed as of the date of grant in accordance with
applicable financial accounting rules) in any calendar year. The foregoing limit
shall not apply to any Award made pursuant to any election by the Director to
receive an Award in lieu of all or a portion of annual and committee retainers
and annual meeting fees.

 

Section 5. Eligibility

 

Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

5

 

 

Section 6. Awards

 

(a)       Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

(i)       Exercise Price. The purchase price per Share purchasable under an
Option shall be determined by the Committee and shall not be less than
one-hundred (100%) of the Fair Market Value of a Share on the date of grant of
such Option; provided, however, that the Committee may designate a purchase
price below Fair Market Value on the date of grant if the Option is granted in
substitution for a stock option previously granted by an entity that is acquired
by or merged with the Company or an Affiliate.

 

(ii)       Option Term. The term of each Option shall be fixed by the Committee
at the time of grant but shall not be longer than ten (10) years from the date
of grant. Notwithstanding the foregoing, if an Eligible Person’s service with
the Company and all Affiliates terminates for any reason during the term, then
the Eligible Person’s Option shall expire on the earliest of the following
dates: (A) the Option’s term expiry date fixed by the Committee in the Award
Agreement at the date of grant; (B) the 180th day after the termination of the
Eligible Person’s service for any reason (including death or disability), or (C)
any earlier date as the Committee may determine and specify in the Award
Agreement at the date of grant.

 

(iii)       Time and Method of Exercise. The Committee shall determine the time
or times at which an Option may be exercised within the Option term, either in
whole or in part, and the method or methods by which, and the form or forms,
including, but not limited to, cash, Shares, other securities, other Awards or
other property, or any combination thereof, having a Fair Market Value on the
exercise date equal to the applicable exercise price, in which, payment of the
exercise price with respect thereto may be made or deemed to have been made.

 

(A)       Promissory Notes. Notwithstanding the foregoing, the Committee may not
accept a promissory note as consideration.

 

(B)       Net Exercises. The terms of any Option may be written to permit the
Option to be exercised by delivering to the Participant a number of Shares
having an aggregate Fair Market Value (determined as of the date of exercise)
equal to the excess, if any, of the Fair Market Value of the Shares underlying
the Option being exercised, on the date of exercise, over the exercise price of
the Option for such Shares.

 

(iv)       Incentive Stock Options. Notwithstanding anything in the Plan to the
contrary, the following additional provisions shall apply to the grant of stock
options which are intended to qualify as Incentive Stock Options:

 

(A)       The Committee will not grant Incentive Stock Options in which the
aggregate Fair Market Value (determined as of the time the Option is granted) of
the Shares with respect to which Incentive Stock Options are exercisable for the
first time by any Participant during any calendar year (under this Plan and all
other plans of the Company and its Affiliates) shall exceed $100,000.

 

(B)       All Incentive Stock Options must be granted within ten (10) years from
the earlier of the date on which this Plan was adopted by the Board or the date
this Plan was approved by the stockholders of the Company.

 

(C)       Unless sooner exercised, all Incentive Stock Options shall expire and
no longer be exercisable no later than ten (10) years after the date of grant;
provided, however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than ten percent (10%) of the
total combined voting power of all classes of stock of the Company or of its
Affiliates, such Incentive Stock Option shall expire and no longer be
exercisable no later than five (5) years from the date of grant.

 

6

 

 

(D)       The purchase price per Share for an Incentive Stock Option shall be
not less than one-hundred percent (100%) of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option; provided, however, that, in the
case of the grant of an Incentive Stock Option to a Participant who, at the time
such Option is granted, owns (within the meaning of Section 422 of the Code)
stock possessing more than ten percent (10%) of the total combined voting power
of all classes of stock of the Company or of its Affiliates, the purchase price
per Share purchasable under an Incentive Stock Option shall be not less than
one-hundred ten percent (110%) of the Fair Market Value of a Share on the date
of grant of the Incentive Stock Option.

 

(E)       Any Incentive Stock Option authorized under the Plan shall contain
such other provisions as the Committee shall deem advisable, but shall in all
events be consistent with and contain all provisions required in order to
qualify the Option as an Incentive Stock Option.

 

(b)       Stock Appreciation Rights. The Committee is hereby authorized to grant
Stock Appreciation Rights to Eligible Persons subject to the terms of the Plan
and any applicable Award Agreement. A Stock Appreciation Right granted under the
Plan shall confer on the holder thereof a right to receive upon exercise thereof
the excess of: (i) the Fair Market Value of one Share on the date of exercise
over (ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price shall not be less than one-hundred percent (100%) of the
Fair Market Value of one Share on the date of grant of the Stock Appreciation
Right; provided, however, that the Committee may designate a grant price below
Fair Market Value on the date of grant if the Stock Appreciation Right is
granted in substitution for a stock appreciation right previously granted by an
entity that is acquired by or merged with the Company or an Affiliate. Subject
to the terms of the Plan and any applicable Award Agreement, the grant price,
term, methods of exercise, dates of exercise, methods of settlement and any
other terms and conditions of any Stock Appreciation Right shall be as
determined by the Committee (except that the term of each Stock Appreciation
Right shall be subject to the term limitations in Section 6(a)(ii) applicable to
Options). The Committee may impose such conditions or restrictions on the
exercise of any Stock Appreciation Right as it may deem appropriate.

 

(c)       Restricted Stock and Restricted Stock Units. The Committee is hereby
authorized to grant an Award of Restricted Stock and Restricted Stock Units to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

(i)       Restrictions. Shares of Restricted Stock and Restricted Stock Units
shall be subject to such restrictions as the Committee may impose (including,
without limitation, any limitation on the right to vote a Share of Restricted
Stock or the right to receive any dividend or other right or property with
respect thereto), which restrictions may lapse separately or in combination at
such time or times, in such installments or otherwise as the Committee may deem
appropriate. For purposes of clarity and without limiting the Committee’s
general authority under Section 3(a), vesting of such Awards may, at the
Committee’s discretion, be conditioned upon the Participant’s completion of a
minimum period of service with the Company or an Affiliate, or upon the
achievement of one or more performance goals established by the Committee, or
upon any combination of service-based and performance-based conditions.
Notwithstanding the foregoing, rights to dividend or Dividend Equivalent
payments shall be subject to the limitations described in Section 6(d).

 

(ii)       Issuance and Delivery of Shares. Any Restricted Stock granted under
the Plan shall be issued at the time such Awards are granted and may be
evidenced in such manner as the Committee may deem appropriate, including
book-entry registration or issuance of a stock certificate or certificates,
which certificate or certificates shall be held by the Company or held in
nominee name by the stock transfer agent or brokerage service selected by the
Company to provide such services for the Plan. Shares representing Restricted
Stock that are no longer subject to restrictions shall be delivered (including
by updating the book-entry registration) to the Participant promptly after the
applicable restrictions lapse or are waived. In the case of Restricted Stock
Units, no Shares shall be issued at the time such Awards are granted. Upon the
lapse or waiver of restrictions and the restricted period relating to Restricted
Stock Units evidencing the right to receive Shares, such Shares shall be issued
and delivered to the holder of the Restricted Stock Units.

 

7

 

 

(d)       Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing: (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options, Stock Appreciation Rights or other
Awards the value of which is based solely on an increase in the value of the
Shares after the grant of such Award; and (ii) dividend and Dividend Equivalent
amounts with respect to any Share underlying an Award may be accrued but not
paid to a Participant until all conditions or restrictions relating to such
Share have been satisfied or lapsed.

 

(e)       Other Stock-Based Awards. The Committee is hereby authorized to grant
to Eligible Persons such other Awards that are denominated or payable in, valued
in whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement. No Award issued under
this Section 6(e) shall contain a purchase right or an option-like exercise
feature.

 

(f)       Additional Terms and Limitations.

 

(i)       Consideration for Awards. Awards may be granted for no cash
consideration or for any cash or other consideration as may be determined by the
Committee or required by applicable law.

 

(ii)       Awards May Be Granted Separately or Together. Awards may, in the
discretion of the Committee, be granted either alone or in addition to, in
tandem with or in substitution for any other Award or any award granted under
any other plan of the Company or any Affiliate. Awards granted in addition to or
in tandem with other Awards or in addition to or in tandem with awards granted
under any other plan of the Company or any Affiliate may be granted either at
the same time as or at a different time from the grant of such other Awards or
awards.

 

(iii)       Forms of Payment under Awards. Subject to the terms of the Plan and
of any applicable Award Agreement, payments or transfers to be made by the
Company or an Affiliate upon the grant, exercise or payment of an Award may be
made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities (but excluding promissory notes),
other Awards or other property or any combination thereof), and may be made in a
single payment or transfer, in installments or on a deferred basis, in each case
in accordance with rules and procedures established by the Committee.

 

(iv)       Limits on Transfer of Awards. No Award (other than fully vested and
unrestricted Shares issued pursuant to any Award) and no right under any such
Award shall be transferable by a Participant other than by will or by the laws
of descent and distribution, and no Award (other than fully vested and
unrestricted Shares issued pursuant to any Award) or right under any such Award
may be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate. Notwithstanding the
foregoing, the Committee may permit the transfer of an Award, other than a fully
vested and unrestricted Share, to family members if such transfer is for no
value and in accordance with the rules of Form S-8. The Committee may also
establish procedures as it deems appropriate for a Participant to designate a
person or persons, as beneficiary or beneficiaries, to exercise the rights of
the Participant and receive any property distributable with respect to any Award
in the event of the Participant’s death.

 

(v)       Restrictions; Securities Exchange Listing. All Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made with respect to, or legends to be placed on the certificates for, such
Shares or other securities to reflect such restrictions. The Company shall not
be required to deliver any Shares or other securities covered by an Award unless
and until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied.

 

8

 

 

(vi)       Prohibition on Option and Stock Appreciation Right Repricing. Except
as provided in Section 4(c) hereof, the Committee may not, without prior
approval of the Company’s stockholders, seek to effect any re-pricing of any
previously granted, “underwater” Option or Stock Appreciation Right by: (i)
amending or modifying the terms of the Option or Stock Appreciation Right to
lower the exercise price; (ii) canceling the underwater Option or Stock
Appreciation Right and granting either (A) replacement Options or Stock
Appreciation Rights having a lower exercise price; or (B) Restricted Stock,
Restricted Stock Units or Other Stock-Based Award in exchange; or (iii)
cancelling or repurchasing the underwater Option or Stock Appreciation Right for
cash or other securities. An Option or Stock Appreciation Right will be deemed
to be “underwater” at any time when the Fair Market Value of the Shares covered
by such Option or Stock Appreciation Right is less than the exercise price.

 

(vii)       Minimum Vesting. Except as provided in this paragraph below, no
Award shall be granted with terms providing for any right of exercise or a lapse
of any vesting obligations earlier than a date that is at least one year
following the date of grant (or, in the case of vesting based upon
performance-based objectives, exercise and vesting restrictions cannot lapse
earlier than the one-year anniversary measured from the commencement of the
period over which performance is evaluated). Notwithstanding the foregoing, a
maximum of five percent (5%) of the aggregate number of Shares available for
issuance under this Plan may be issued as Awards that do not comply with the
applicable one-year minimum exercise and vesting requirements set forth above.
For purposes of counting Shares against the five percent (5%) limitation, the
Share counting rules under Sections 4(a) and 4(b) of the Plan apply. Nothing in
this Section 6 shall limit the authority of the Committee to provide for the
acceleration of the exercisability of any Award or the lapse of any restrictions
relating to any Award except where expressly limited in Section 6(f)(viii).

 

(viii)       Acceleration of Vesting or Exercisability. No Award Agreement
shall, by operation of its terms, accelerate the exercisability of any Award or
the lapse of restrictions relating to any Award in connection with a
reorganization, merger or consolidation of, or sale or other disposition of all
or substantially all of the assets of, the Company unless such transaction
constitutes a Change in Control and unless such acceleration occurs upon the
consummation of (or effective immediately prior to the consummation of, provided
that the consummation subsequently occurs) the Change in Control.

 

(ix)       Section 409A Provisions. Notwithstanding anything in the Plan or any
Award Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a Change in Control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that:
(i) the circumstances giving rise to such Change in Control, disability or
separation from service meet the definition of a change in control event,
disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the Code and applicable proposed or final regulations; or (ii)
the payment or distribution of such amount or benefit would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise. Any payment or distribution that otherwise would be made to a
Participant who is a Specified Employee (as determined by the Committee in good
faith) on account of separation from service may not be made before the date
which is six (6) months after the date of the Specified Employee’s separation
from service (or if earlier, upon the Specified Employee’s death) unless the
payment or distribution is exempt from the application of Section 409A by reason
of the short-term deferral exemption or otherwise.

 

9

 

 

Section 7. Amendment and Termination; Corrections

 

(a)       Amendments to the Plan and Awards. The Board may from time to time
amend, suspend or terminate this Plan, and the Committee may amend the terms of
any previously granted Award, provided that no amendment to the terms of any
previously granted Award may (except as expressly provided in the Plan)
adversely alter or impair the terms or conditions of the Award previously
granted to a Participant under this Plan without the written consent of the
Participant or holder thereof. Any amendment to this Plan, or to the terms of
any Award previously granted, is subject to compliance with all applicable laws,
rules, regulations and policies of any applicable governmental entity or
securities exchange, including receipt of any required approval from the
governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of stockholders of the Company in
order to:

 

(i)       amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;

 

(ii)       amend any terms relating to the granting or exercise of Awards,
including but not limited to terms relating to the amount and payment of the
exercise price, or the vesting, expiry, assignment or adjustment of Awards, or,
subject to the limitations in Section 6(f)(viii), otherwise waive any conditions
of or rights of the Company under any outstanding Award, prospectively or
retroactively;

 

(iii)       make changes that are necessary or desirable to comply with
applicable laws, rules, regulations and policies of any applicable governmental
entity or stock exchange (including amendments to Awards necessary or desirable
to maximize any available tax deduction or to avoid any adverse tax results, and
no action taken to comply with such laws, rules, regulations and policies shall
be deemed to impair or otherwise adversely alter or impair the rights of any
holder of an Award or beneficiary thereof); or

 

(iv)       amend any terms relating to the administration of the Plan, including
the terms of any administrative guidelines or other rules related to the Plan.

 

For greater certainty, prior approval of the stockholders of the Company shall
be required for any amendment to the Plan or an Award that would:

 

(I)       require stockholder approval under the rules or regulations of the
Securities and Exchange Commission, the NASDAQ Capital Market or any other
securities exchange that are applicable to the Company;

 

(II)       increase the number of shares authorized under the Plan as specified
in Section 4(a) of the Plan;

 

(III)       permit repricing of Options or Stock Appreciation Rights, which is
currently prohibited by Section 6 of the Plan;

 

(IV)       permit the award of Options or Stock Appreciation Rights at a price
less than one-hundred percent (100%) of the Fair Market Value of a Share on the
date of grant of such Option or Stock Appreciation Right, contrary to the
provisions of Section 6(a)(i) and Section 6(b) of the Plan;

 

(V)       increase the maximum term permitted for Options and Stock Appreciation
Rights as specified in Section 6(a) and Section 6(b); or

 

(VI)       increase the number of shares subject to the limitations contained in
Section 4(d) of the Plan.

 

(b)       Corporate Transactions. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion
but subject to the limitations in Section 6(f)(viii), provide for any of the
following to be effective upon the consummation of the event (or effective
immediately prior to the consummation of the event, provided that the
consummation of the event subsequently occurs), and no action taken under this
Section 7(b) shall be deemed to impair or otherwise adversely alter or impair
the rights of any holder of an Award or beneficiary thereof:

 

(i)       either (A) termination of any Award, whether or not vested, in
exchange for an amount of cash and/or other property, if any, equal to the
amount that would have been attained upon the exercise of the Award or
realization of the Participant’s rights (and, for the avoidance of doubt, if, as
of the date of the occurrence of the transaction or event described in this
Section 7(b)(i)(A), the Committee or the Board determines in good faith that no
amount would have been attained upon the exercise of the Award or realization of
the Participant’s rights, then the Award may be terminated by the Company
without any payment) or (B) the replacement of the Award with other rights or
property selected by the Committee or the Board, in its sole discretion;

 

10

 

 

(ii)       that the Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

 

(iii)       that the Award shall be exercisable or payable or fully vested with
respect to all Shares covered thereby, notwithstanding anything to the contrary
in the applicable Award Agreement; or

 

(iv)       that the Award cannot vest, be exercised or become payable after a
date certain in the future, which may be the effective date of the event.

 

(c)       Correction of Defects, Omissions and Inconsistencies. The Committee
may, without prior approval of the stockholders of the Company, correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award or Award Agreement in the manner and to the extent it shall deem desirable
to implement or maintain the effectiveness of the Plan.

 

Section 8. Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by: (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (subject to any limitations
required by ASC Topic 718 to avoid adverse accounting treatment); or (b)
delivering to the Company Shares other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes. The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.

 

Section 9. General Provisions

 

(a)       No Rights to Awards. No Eligible Person, Participant or other person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b)       Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
signed by the Participant (if requested by the Company), or until such Award
Agreement is delivered and accepted through an electronic medium in accordance
with procedures established by the Company. Each Award will be evidenced by an
Award Agreement signed by the Participant and a representative of the Company
unless the Committee expressly provides otherwise. Each Award Agreement shall be
subject to the applicable terms and conditions of the Plan and any other terms
and conditions (not inconsistent with the Plan) determined by the Committee.

 

(c)       Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.

 

(d)       No Rights of Stockholders. Except with respect to Shares issued under
Awards (and subject to such conditions as the Committee may impose on such
Awards pursuant to Section 6(c)(i) or Section 6(d)), neither a Participant nor
the Participant’s legal representative shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
such Shares have been issued.

 

11

 

 

(e)       No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.

 

(f)       No Right to Employment. The grant of an Award shall not be construed
as giving a Participant the right to be retained as an employee of the Company
or any Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate a Participant’s employment at any time, with or without
cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.

 

(g)       Governing Law. The internal law, and not the law of conflicts, of the
State of Nevada shall govern all questions concerning the validity,
construction, and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

 

(h)       Severability. If any provision of the Plan or any Award is or becomes
or is deemed to be invalid, illegal or unenforceable in any jurisdiction or
would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(i)       No Trust or Fund Created. Neither the Plan nor any Award shall create
or be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
person. To the extent that any person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(j)       Other Benefits. No compensation or benefit awarded to or realized by
any Participant under the Plan shall be included for the purpose of computing
such Participant’s compensation or benefits under any pension, retirement,
savings, profit sharing, group insurance, disability, severance, termination
pay, welfare or other benefit plan of the Company, unless required by law or
otherwise provided by such other plan.

 

(k)       No Fractional Shares. No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and unless an Award Agreement
expressly provides otherwise, all fractional Shares and any rights thereto shall
be canceled, terminated and otherwise eliminated without consideration.

 

(l)       Headings. Headings are given to the sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

12

 

 

Section 10. Clawback or Recoupment

 

In addition to such forfeiture and/or penalty conditions as specified in any
Award Agreement, Awards under this Plan shall be subject to forfeiture or other
penalties pursuant any clawback or similar recoupment policy as may be
established or amended from time to time.

 

Section 11. Effective Date of the Plan

 

The Plan was adopted by the Board on August 6, 2019. The Plan shall be subject
to approval by the stockholders of the Company at the annual meeting of
stockholders of the Company to be held on September 18, 2019 and the Plan shall
be effective as of the date of such stockholder approval. On and after
stockholder approval of the Plan, no awards shall be granted under the Prior
Stock Plan, but all outstanding awards previously granted under the Prior Stock
Plan shall remain outstanding and subject to the terms of the Prior Stock Plan.

 

Section 12. Term of the Plan

 

No Award shall be granted under the Plan, and the Plan shall terminate, on the
tenth (10th) anniversary of the effective date of the Plan or any earlier date
of discontinuation or termination established pursuant to Section 7(a) of the
Plan. Unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such dates, and the
authority of the Committee provided for hereunder with respect to the Plan and
any Awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.

 

13

 

 